DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statement (IDS) filed on 03/13/2020 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 05/17/2022 by Applicant’s Attorney, Michael Harms.

The application has been amended as follows:

CLAIMS:
1. A die clearance monitoring system for a crimping device, the crimping device including a die set disposed inside of a frame of the crimping device, the die set including a first crimp die and a second crimp die that have respective forming surfaces that engage an object to crimp the object as at least one of the first and second crimp dies moves along a crimp stroke relative to the other crimp die, the die clearance monitoring system comprising: 
a light source disposed [[along]] on the crimping device at a front side of [[a]] the die set of [[a]] the crimping device, the light source emitting [[and emits]] light towards the die set [[, the die set including a first crimp die and a second crimp die that have respective forming surfaces that engage an object to crimp the object as at least one of the first and second crimp dies moves along a crimp stroke relative to the other crimp die]] ; 
a light detector disposed [[along]] on the crimping device at a rear side of the die set that is opposite the front side, the light detector receiving the emitted light from the light source that traverses across the die set through a gap defined between the first and second crimp dies and generating light absorption data based on the emitted light that is received during the crimp stroke; and 
a controller including one or more processors communicatively connected to the light detector, the controller processing the light absorption data to determine a relative spacing between the first crimp die and the second crimp die during the crimp stroke.

11. A crimping device comprising: 
a die set disposed inside of the crimping device, the die set including a first crimp die and a second crimp die, the die set having a front side and a rear side opposite the front side, each of the first and second crimp dies having a respective forming surface and a respective contact surface laterally adjacent to the forming surface, the forming surfaces engaging an object to crimp the object as at least one of the first and second crimp dies moves along a crimp stroke relative to the other crimp die, the contact surface of the first crimp die aligning with and facing the contact surface of the second crimp die; and 
a die clearance monitoring system comprising a light source and a light detector, the light source disposed [[along]] on the crimping device at the front side of the die set and emitting light towards the die set, the light detector disposed [[along]] on the crimping device at the rear side of the die set and receiving the emitted light from the light source that traverses across the die set through a gap defined between the contact surfaces of the first and second crimp dies, the light detector generating light absorption data based on the emitted light that is received during the crimp stroke, wherein a controller including one or more processors is communicatively connected to the light detector and processes the light absorption data to determine a relative spacing between the first crimp die and the second crimp die during the crimp stroke.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 11 are directed towards a die clearance monitoring system for a crimping device and a crimping device including the die clearance monitoring system. The prior art fails to disclose or render obvious all of the limitations of claims 1 and 11. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1 and 11: 
a die clearance monitoring system of a crimping device including a light source on the crimping device at a front side of a die set of the crimping device that emits light towards the die set, a light detector on the crimping device at a rear side of the die set that receives the emitted light from the light source that traverses across the die set through a gap between the first and second crimp dies during the crimp stroke and generates light absorption data, and a controller that processes the light absorption data to determine a relative spacing between the crimp dies during the crimp stroke.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claims 1 and 11:
US 4,107,539 that discloses a laser workpiece position and presence inspector that uses laser beam generators (124, 125, 216, Fig 2 and 6)  positioned on one side of a press machine and detectors (144, 146, 230, Fig 2 and 6) to determine if a workpiece is present in a press machine based on if the detectors receive the laser from the generators; this reference does not disclose the light source on a crimping device at a front of the die set, the light receiver on the crimping device at a rear of the die set that creates the light absorption data during the crimp stroke, or determining a relative spacing of the dies based on light absorption data from the light receiver.
US 2012/0314226 discloses a hand crimper and a separate system using a light source and a light sensor (158, 178, Fig 9 and 10) to inspect the dimensions of a crimping die assembly (28, 174, Fig 9 and 10) by detecting light projected though the crimping die assembly that is separated from the hand crimper (as seen in Fig 9A, 9B, 10B, and 10C) or within the hand crimper (as seen in Fig 10A) while the crimping die assembly is placed within a cabinet (152, 170, Fig 9 and 10); this reference does not disclose the light source on the crimping device at a front of a die set, the light receiver on the crimping device at a rear of the die set that creates light absorption data based on light received from the light source transmitted through a gap between the dies during a crimping stroke of the crimping dies, or determining a relative spacing of the dies based on light absorption data.
WO 2014/009466 that discloses a presence detector unit that uses light emitters and light detectors to determine the presence of a connector attached to a port; this reference does not disclose the light source on the crimping dies at a front of a die set, the light receiver on the crimping device at a rear of the die set that receives that creates light absorption data based on light received from the light source transmitted through a gap between the dies during a crimp stroke of the dies, or determining a relative spacing of the dies based on light absorption data from the light receiver.

Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729